     Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                  S3 17 Cr. 548 (PAC)
         -v-

JOSHUA ADAM SCHULTE,
                     Defendant.




                MOTION TO COMPEL DISCOVERY




                                                      Joshua Adam Schulte
                                                                #79471054
                                           Metropolitan Correctional Center
                                                             150 Park Row
                                                            NY, NY 10007
            Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 2 of 9




                                           TABLE OF CONTENTS

I. PRELIMINARY STATEMENT .........................................................................1
II.      PRODUCTION OF ELECTRONIC DISCOVERY ........................................2
  A.        SRV02 ...........................................................................................................2
       1. SRV02 is discoverable under Rule 16 ..........................................................2
       2. SRV02 is ineligible for the government to assert National Security ............3
       3. SRV02 contains over 5,497,558,138,880 bytes of unviewed, critical
       defense documents ...............................................................................................4
  B.        WikiLeaks Vault 7 Publication .....................................................................5
  C.        SC01 ..............................................................................................................5
       1. SC01 is discoverable under Rule 16 .............................................................5
       2. SC01 can easily be produced without illegal content ...................................5
       3. SC01 contains 1,892,995,817,600 bytes and 303,575 files of critical
       defense documents ...............................................................................................6
III.     CONCLUSION ................................................................................................7




                                                               i
        Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 3 of 9




                      I.    PRELIMINARY STATEMENT

      Joshua Adam Schulte respectfully moves this court to order the government
to product to the defendant in electronic format (1) Hyper-V Windows Server
QNY_56_SC48_SRV02 (SRV02), (2) desktop QNY09_SC01_desktop (SC01),
and (3) the WikiLeaks Vault 7 Publication.

      The FBI seized SRV02 and SC01 along with multiple other servers,
desktops, and electronics from Mr. Schulte’s apartment on March 13, 2017. The
government never produced SRV02 or SC01 to the defendant, although it did
provide SC01 to the defense at the prosecutor’s offices.

      The government tried Mr. Schulte in February 2020 despite never producing
SRV02 to the defense at all—notwithstanding thousands of documents and several
days of testimony regarding Mr. Schulte’s home servers. SRV02 would have been
critical to showing Mr. Schulte’s innocence to several counts charged in the
indictment. Likewise, the deprivation of SC01 to Mr. Schulte harmed his defense.

      Mr. Schulte moves this court to compel the government to produce these
critical electronic devices to Mr. Schulte.




                                          1
        Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 4 of 9




             II.    PRODUCTION OF ELECTRONIC DISCOVERY

      Fed. R. Crim. P. 16(a)(1)(E) requires the government to produce to the
defendant documents and objects that are (i) material to preparing a defense, (ii)
intended for use at trial, or (iii) obtained from or belong to the defendant.

      A.      SRV02

      SRV02 is one of the two primary servers that Mr. Schulte possessed.
SRV01, the first of these two, was previously produced to Mr. Schulte’s defense
team, but only recently produced to Mr. Schulte in December 2020. The
government never produced SRV02 to Mr. Schulte nor to his defense team. The
government alleged that SRV02 contained classified documents which therefore
classified the entire server; however, the government never produced the server in
the SCIF. After years of requests for this server, in November 2019 the
government claimed this server was provided in the SCIF within a safe to which
the defense did not have the combination. The defense then requested the safe to be
opened to review the server, but the court security officer could not open the
safe—requiring the government to hire a locksmith to break into the safe. The
2020 trial commenced before the server was ever produced to the defense or the
defendant.

               1.   SRV02 is discoverable under Rule 16

      SRV02 is (i) material to preparing a defense and (iii) obtained from or
belong to the defendant. Accordingly, SRV02 is discoverable under Rule 16.




                                           2
        Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 5 of 9




              2.    SRV02 is ineligible for the government to assert National
              Security
      The government produced the “classified files” from SRV02 to the
defendant in November 2019. These “classified files” were web browser history
from The Guardian—a publicly accessible website; the files were in fact from the
Edward Snowden archive dumped on June 5, 2013.

                    a)     Classified files from the Internet cannot be prohibited
                    from production
      The First Amendment protects American people from accessing and viewing
classified information on the Internet. No person can be prosecuted from browsing
the Guardian—indeed they did not prosecute Mr. Schulte nor even introduce these
files at trial. While the government can maintain that these files are classified, it
cannot prohibit production of these files to a defendant in a criminal trial; the
government lost control over these documents and can no longer limit their
dissemination.

      The only argument for limiting production of classified information is to
prevent unauthorized dissemination and to protect the classified information. The
government has a compelling interest in protecting state secrets. However, once the
government loses control over classified documents, they can no longer protect this
information. Anyone with Internet access—which these days is most people—can
access this “classified” information. Therefore, the government’s argument for
prohibiting the production of leaked classified information is moot—the
information is already public and no longer controlled by the government.

      Indeed, once the government loses control over classified documents that are
published publicly, access and discussion of those documents become protected


                                           3
        Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 6 of 9




speech guaranteed by the First Amendment. “Any system of prior restraints of
expression comes to this Court bearing a heavy presumption against its
constitutionality.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963); see also
Near v. Minnesota, 283 U.S. 697 (1931). The Government “thus carries a heavy
burden of showing justification for the imposition of such a restraint.”
Organization for a Better Austin v. Keefe, 402 U.S. 415, 419 (1971). The Supreme
Court clearly upheld the First Amendment when the Government sought to enjoin
the New York Times and the Washington Post from publishing the “Pentagon
Papers” in New York Times Co. v. United States, 403 U.S. 713 (1971), thereby
firmly establishing precedent that published classified information is protected
speech and cannot be enjoined by the government.

                   b)     Preventing disclosure of forensic images with leaked
                   classified information would encumber and delay criminal
                   cases unrelated to crimes of national security
      If this Court were to adopt the government’s view that leaked classified
information contaminates and prevents the production of proper Rule 16 discovery,
then every person who has ever touched any classified information disseminated
across the Internet would be unable to access their discovery outside a SCIF.
Defendants accused of drug crimes, tax crimes, or even misdemeanors would be
unable to access their discovery. This would encumber criminal defendants and
delay criminal proceedings unnecessarily—since the information the government
purports to protect is publicly accessible. This position is absurd and indefensible.

              3.   SRV02 contains over 5,497,558,138,880 bytes of unviewed,
              critical defense documents
      Finally, the Snowden documents that “contaminate” SRV02 are not even
relevant to this trial—the government did not even introduce them at trial. Yet, the

                                          4
       Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 7 of 9




government is wielding the existence of these files—publicly accessible files—to
deny Mr. Schulte access to hundreds of thousands of files over 5TiB in size. This is
clearly absurd and unconstitutional.

      B.       WikiLeaks Vault 7 Publication

      For the same reasons and arguments outlined above, the government should
be compelled to produce the WikiLeaks Vault 7 Publication to Mr. Schulte in
unclassified discovery. The government need not declassify the documents, but
merely produce publicly accessible documents directly to Mr. Schulte.

      C.       SC01

      SC01 is a desktop seized from Mr. Schulte’s residence. The government
asserts it contains a file containing child pornography and cannot be produced to
Mr. Schulte.

               1.     SC01 is discoverable under Rule 16

      SC01 is (i) material to preparing a defense, (ii) intended for use at trial, and
(iii) obtained from or belong to the defendant. Accordingly, SC01 is discoverable
under Rule 16.

               2.     SC01 can easily be produced without illegal content
      Discovery Production 11 (7/3/2018) contains metadata and file listings from
SC01. SC01 contains approximately 303,576 files and 2,000,370,000,000 bytes
(~2TiB). A forensic image was provided to the defense in a controlled setting (i.e.
the prosecutor’s offices), but not to Mr. Schulte because the government asserts
that one of the files contains child pornography. However, a legal forensic image
can easily be produced and provided to Mr. Schulte. The government need only
create a forensic image of SC01 and delete the data of the offending files while

                                          5
        Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 8 of 9




leaving the metadata (simply overwriting the data with zeroes would be sufficient).
The result is a forensic image without the illegal content.

              3.    SC01 contains 1,892,995,817,600 bytes and 303,575 files of
              critical defense documents
      Finally, Mr. Schulte is not requesting access to child pornography, but the
remaining 303,575 files. The government introduced files and data from Mr.
Schulte’s home devices at trial, and will likely do so at the next trial. Mr. Schulte
would be severely prejudiced without access to these critical documents.




                                           6
       Case 1:17-cr-00548-PAC Document 473 Filed 06/24/21 Page 9 of 9




                              III.   CONCLUSION

      The Court should compel the government to produce SRV02, the WikiLeaks
Vault 7 Publication, and SC01 to the defendant so he can properly review
discovery and prepare for his second upcoming trial. The government can easily
provide SRV02 and the Vault 7 Publication since the information it purports to
protect is already on the Internet and public knowledge; and the government can
easily replicate SC01 without the offending material. These three electronic
productions are essential to Mr. Schulte’s defense and would unfairly prejudice
him if he were unable to review these documents—especially considering the
ongoing COVID-19 global pandemic prevents Mr. Schulte from access to the SCIF
or access to SC01.



Dated: New York, New York
       December 25, 2020



                                                            Respectfully submitted,

                                                             Joshua Adam Schulte
                                                                       #79471054
                                                  Metropolitan Correctional Center
                                                                    150 Park Row
                                                                   NY, NY 10007




                                         7
